Montgomery, Judge.
This being a suit on a note made before June, 1865, an affidavit of payment of taxes was necessary. One was, in fact, filed, made by M, J. Atkins, who swore he was the real . plaintiff. On motion of defendants, the Court dismissed the *659suit, because the affidavit was not made by the plaintiff of record. Is it necessary that either real or nominal plaintiff should make the affidavit ? Suppose the taxes paid by an agent, would not his affidavit of payment be sufficient ? The second section of the Act of October 13th, 1870, does not require the plaintiff to malee the affidavit. He must file “an affidavit ” that the taxes have been paid. The Court has already decided that the real plaintiff may make the affidavit: Demington vs. Douglass decided August 22d, 1871. That case controls this.
Judgment reversed.